Exhibit12.2 MACK-CALI REALTY, L.P. CALCULATION OF RATIOS OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED SECURITY DIVIDENDS (DOLLAR AMOUNTS IN THOUSANDS) Mack-Cali Realty, L.P.'s ratios of earnings to combined fixed charges and preferred security dividends for each of the five years ended December31, 2014 were as follows: For the Year Ended December 31, EARNINGS: ADD: Income from continuing operations before noncontrolling interest and equity in earnings from unconsolidated joint ventures $ ( 87,359) Fixed charges (see calculation below) Amortization of capitalized interest Distributed income of unconsolidated joint ventures SUBTRACT: Capitalized interest TOTAL EARNINGS: $ 160,480 $ 47,116 $ 161,622 $ 186,684 $ 196,732 FIXED CHARGES: Interest expense (includes amortization of deferred financing costs) $ 123,701 $ 122,039 $ 123,858 $ 148,033 Capitalized interest Interest portion (33 percent) of ground rents on land leases TOTAL FIXED CHARGES: $ 128,483 $ 136,721 $ 126,516 $ 125,074 $ 150,108 Preferred unit distributions - - - TOTAL COMBINED FIXED CHARGES AND PREFERRED SECURITY DIVIDENDS: $ 128,483 $ 136,721 $ 126,516 $ 126,810 RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED SECURITY DIVIDENDS: (a) (a)Deficiency of earnings to cover combined fixed charges and preferred security dividends for the year ended December 31, 2013 $ (89,605)
